Title: From Thomas Jefferson to John Brown Cutting, 24 July 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris July 24. 1788.
          
          I am indebted to your favor of the 11th. instant for many details which I have not received otherwise. Notwithstanding a most extensive and laborious correspondence which I keep up with my friends on the other side the water, my information is slow, precarious and imperfect. The New York papers, which I receive regularly, and one or two correspondents in Congress, are my best sources. As you are desirous of having, before your departure for South Carolina, a sketch of European affairs, as they are seen from this position, I will give you the best I can, taking no notice of the  ‘bruits de Paris,’ which, like the English newspapers, are but guesses, and made generally by persons who do not give themselves the trouble of trying to guess right. I will confine myself to facts, or well-founded probabilities, and among these must necessarily repeat a great deal of what you know already. Perhaps all may be of that description. The war undertaken by the Turks, unadvisedly as was conjectured, has been attended with successes which are now hastening the publick opinion to the other extreme. But it should be considered that they have been small successes only, in the partisan way; the probable event of the war can only be calculated after a great general action, because it is in that we shall see whether the European discipline has been over-rated, and the want of it in the Turks exaggerated. Russia certainly undertook the war unwillingly, and the emperor it is thought would now be glad to get out of it. But the Turks, who demanded a restitution of the Crimea, before they began the war, are not likely to recede from that demand, after the successes they have obtained, nor can Russia yield to it, without some more decisive event than has yet taken place. A small affair on the Black sea, which is believed, tho not on grounds absolutely authentic, is calculated to revive her spirits. 27. gun boats, Russian, have obliged 57. commanded by the Captain Pacha himself to retire after an obstinate action. The Russians were commanded by the Prince of Nassau, with whom our Paul Jones acted as Volunteer, and probably directed the whole business. I suppose he must have been just arrived, and that his command has not yet been made up. He is to be rear-admiral, and always to have a separate command. What the English newspapers said of remonstrances against his being received into the service, as far as I can learn from those who would have known it and would have told it to me, was false, as is every thing those papers say, ever did say, and ever will say.—The probability, and almost certainty that Sweden will take a part in the war, adds immensely to the embarrasments of Russia, and will almost certainly prevent her fleet going to the Mediterranean. It is tolerably certain that he has been excited to this by the court of London, and that he has received, through their negotiations, a large subsidy from the Turks (about 3. millions of Thallers) yet the meeting of the two fleets, and their saluting, instead of fighting, each other, induces a suspicion that if he can hinder the Russian expedition by hectoring only, he may not mean to do more. Should this power really engage in the war, and should it at length spread to France and England, I shall view the Swedish separation from   France as the event which alone decides that the late subversion of the European system will be ultimately ruinous to France. This power with the two empires and Spain was more than a match for England, Prussia and Holland, by land, and balanced them by sea, for on this Element France and Spain are equal to England and Russia to Holland. Sweden was always supposed on the side of France, and to balance Denmark on the side of England by land and sea; but if she goes over decidedly into the English scale, the balance at sea will be destroyed by the amount of the whole force of these two powers, who can equip upwards of 60. sail of the line.—There is a report, credited by judicious persons, that the Dutch patriots before their suppression, foreseeing that event, sent orders to the E. Indies to deliver Trincomale to the French and that it has been done. My opinion is either that this is not true, or that they will redeliver it, and disavow their officer who accepted it. If they did not think Holland and all it’s possessions worth a war, they cannot think a single one of those possessions worth it.—M. de St. Priest has leave to go to the waters. Probably he will then ask and have leave to come to Paris, and await events.—The English papers have said the works of Cherburg were destroyed irreparably. This is a mathematical demonstration that they are not. The truth is that the head of one cone has been very much beaten off by the waters. But the happiness of that undertaking is that all it’s injuries improve it. What is beaten from the head widens the base, and fixes the cone much more solidly. That work will be steadily pursued, and in all human probability be finally succesful. They calculate on half a million of livres, say 20,000£ sterl. for every cone, and that there will be from 70. to 80. cones. Probably they must make more cones; suppose 100. This will be 2. millions of pounds sterling. Versailles has cost 50 millions of pounds sterling. Ought we to doubt then that they will persevere to the end in a work, small and useful, in proportion as the other was great and foolish.
          The internal affairs here do not yet clear up. Most of the late innovations have been much for the better. Two only must be fundamentally condemned; the abolishing, in so great a degree, of the parliaments, and the substitution of so ill composed a body as the cour pleniere. If the king has power to do this, the government of this country is a pure despotism. I think it a pure despotism in theory, but moderated in practice by the respect which the public opinion commands. But the nation repeats, after Montesquieu, that the different bodies of magistracy, of priests and nobles are  barriers between the king and people. It would be easy to prove that these barriers can only appeal to the public opinion, and that neither these bodies, nor the people can oppose any legal check to the will of the monarch. But they are manifestly advancing fast to a constitution. Great progress is already made. The provincial assemblies, which will be very perfect representatives of the people, will secure them a great deal against the power of the crown: the confession lately made by the government that it cannot impose a new tax, is a great thing. The convocation of the states general, which cannot now be avoided, will produce a national assembly, meeting at certain epochs, possessing at first probably only a negative on the laws, but which will grow into the right of original legislation, and prescribing limits to the expences of the king. These are improvements which will assuredly take place, and which will give an energy to this country they have never yet had. Much may be hoped from the States general, because the king’s dispositions are solidly good; he is capable of great sacrifices; all he wants to induce him to do a thing, is to be assured it will be for the good of the nation. He will probably believe what the states general shall tell him, and will do it. It is supposed they will reduce the parliaments to a mere judiciary.—I am in hopes all this will be effected without convulsions. The English papers have told the world, with their usual truth, that all here is civil war and confusion. There has been some riots, but as yet not a single life has been lost according to the best evidence I have been able to collect. One officer was wounded at Grenoble. The arrest of the 12. deputies of Bretagne a fortnight ago, I apprehended would have produced an insurrection; but it seems as if it would not. They have sent 18. deputies more, who will probably be heard. General Armand was one of the 12. and is now in the Bastille. The Marquis de la Fayette, for signing the paper which these deputies were to present, and which was signed by all the other Nobles of Bretagne resident in Paris (about 60, in number) has been disgraced, in the old fashioned language of this country; that is to say, the command in the South of France this summer, which they had given him, is taken away. They took all they could from such others of the subscribers as held any thing from the court. This dishonours them at court, and in the eyes and conversation of their competitors for preferment. But it will probably honour them in the eyes of the Nation.—This is as full a detail as I am able to give you of the affairs of Europe. I have nothing to add to them but my wishes for your health & happiness and assurances of the  esteem with which I have the honor to be Dear Sir Your most obedt. & most humble servt,
          
            
              Th: Jefferson
            
          
        